         Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


ANTHONY BELISLE,

                      Plaintiff,
v.                                                CASE NO. 1:19-cv-00189 (LM)


MARKEL CATCO INVESTMENT
MANAGEMENT LTD AND MARKEL
CORP.,

                      Defendants.

             PARTIES’ JOINTLY FILED PROPOSED DISCOVERY PLAN
                             FED. R. CIV. P. 26(f)


                                   I.   DISCOVERY PLAN

DATE/PLACE OF CONFERENCE

       Pursuant to Fed. R. Civ. P. 26(f), Counsel communicated regarding this Proposed

Discovery Plan by emails and a telephone conference on May 8, 2019.

COUNSEL PRESENT/REPRESENTING

     Counsel for Plaintiff:

     Joan A. Lukey
     Justin J. Wolosz
     Choate Hall & Stewart LLP
     Two International Place
     Boston, MA 02110
     (617) 248-5000

     Counsel for Defendants:

     Edward J. Sackman
     Richard C. Gagliuso
     Christina A. Ferrari
     Bernstein Shur
     Jefferson Mill Building
         Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 2 of 10



     670 North Commercial Street
     Suite 108
     PO Box 1120
     Manchester, New Hampshire 03105

     James R. Carroll
     Christopher A. Lisy
     Skadden, Arps, Slate, Meagher & Flom LLP
     500 Boylston Street
     Boston, Massachusetts 02116
     (617) 573-4800

     David E. Schwartz
     Skadden, Arps, Slate, Meagher & Flom LLP
     Four Times Square
     New York, New York 10036
     (212) 735-3000

                                     II.    CASE SUMMARY

PLAINTIFF’S THEORY OF LIABILITY

       This action arises from the improper and unlawful actions of Markel and its wholly

owned subsidiary Markel CATCo, (collectively, “Defendants”), through which Defendants have

refused to make vested incentive payments due to Mr. Belisle in the amount of $65,950,000, and

tarnished his reputation to prevent him from competing with Defendants in the future. Among

other things, Defendants (a) wrongfully terminated Mr. Belisle’s employment based on a

pretextual, purported violation of a non-existent company policy, (b) amended the same policy to

include the purported violation after Mr. Belisle’s incentive payments had vested in an apparent

attempt to create a justification for the termination, (c) undertook these actions to the material

detriment of the investors in the funds managed by Markel CATCo, (d) trumpeted (and have

continued to broadcast) the pretextual reason for the termination publicly to divert attention from

their misconduct and to damage Mr. Belisle’s reputation, (e) implied publicly that the

termination was related to a Government inquiry regarding loss reserves (when it was not), in an




                                               -2-
         Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 3 of 10



attempt to further damage Mr. Belisle’s reputation, and (f), in conducting all such activities,

maliciously, intentionally, with reckless disregard for the truth, and/or negligently caused

irreparable and foreseeable harm to Mr. Belisle and his good reputation.

       The Complaint contains the following counts, each against both Defendants:

              Count I: Breach of Contract;
              Count II: Breach of the Implied Covenant of Good Faith and Fair Dealing;
              Count III: Unjust Enrichment;
              Count IV: Defamation;
              Count V: Invasion of Privacy; and,
              Count VI: Declaratory Judgment of Abandonment of Contractual
               Obligations/Prior Breach.

DEFENDANTS’ THEORY OF DEFENSE

       Defendants deny any liability to Belisle. MCIM terminated the employment of Belisle,

the former Chief Executive Officer of defendant MCIM, and determined that he was not “in

good standing” as of December 31, 2018, when it discovered that he had maintained a romantic

and/or sexual relationship with his direct subordinate at MCIM (Alissa Fredricks) for more than

a year while both were working at MCIM.

       During this period and on Belisle's recommendation, Fredricks was promoted to CEO,

Bermuda, and was provided with significant enhancements to her compensation. All the while,

Belisle failed to disclose his romantic and/or sexual relationship with her. MCIM learned of this

relationship only in connection with collecting information to respond to several coordinated

government inquiries into loss reserves at MCIM. Indeed, Belisle even denied the romantic

and/or sexual relationship and lied to Defendants when he was directly asked about it. Belisle

acknowledged his lies only when he realized that, notwithstanding his deletion of text messages

with Ms. Fredricks, there was documentary proof of his romantic and/or sexual relationship with



                                               -3-
          Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 4 of 10



her. Belisle’s misconduct left MCIM no choice but to terminate his employment for “Cause”

pursuant to his employment agreement. Following the termination of his employment, Belisle

has refused to return Defendants’ property including, but not limited to, documents that contain

Defendants’ trade secrets, confidential and proprietary information, in further violation of his

employment agreement.

       As a result of Belisle’s misconduct, Defendants have filed counterclaims for (i) breach of

fiduciary duty, (ii) intentional misrepresentation, (iii) breach of contract, (iv) violation of the

Defend Trade Secrets Act and (iv) violation of the New Hampshire Uniform Trade Secrets Act.

DAMAGES

       Plaintiff: Mr. Belisle respectfully demands that he be awarded contractual damages from

Defendants in an amount of no less than $65,950,000, plus any and all additional consequential,

tort, and/or enhanced compensatory damages as are appropriate and established at trial. Mr.

Belisle further demands pre-judgment, post-judgment, and statutory interest against Defendants,

plus attorneys’ fees and costs, and such other relief as justice requires.

       Defendants:     Defendants respectfully demand (i) damages in the amount of losses

sustained as a result of the wrongful and unlawful conduct of Belisle, in an amount to be

determined at trial; (ii) exemplary damages, in an amount to be determined at trial; (iii) treble

damages, in an amount to be determined at trial (iv) punitive damages due to Belisle’s willful,

wanton and malicious conduct, in an amount to be determined at trial, and (v) attorneys’ fees,

costs and other such relief as is appropriate.

DEMAND

       Plaintiff issued a settlement demand to Defendants on May 14, 2019.




                                                 -4-
          Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 5 of 10



OFFER

        Defendants responded to Plaintiff's demand on May 22, 2019.

JURISDICTIONAL QUESTIONS

        None.

QUESTIONS OF LAW

        The parties refer to the Complaint, Answer, and Affirmative Defenses for questions of

law raised in the pleadings. The parties further reserve the right to brief and argue any issues of

law that arise.

A.      TYPE OF TRIAL

        Jury on all claims so triable.

                                         III.   SCHEDULE

TRACK ASSIGNMENT

        Plaintiff: Standard – Within 12 months of pretrial conference.

        Defendants: Standard – within 14 months of pretrial conference.

TRIAL DATE

        Plaintiff: Twelve day trial beginning May 19, 2020.

        Defendants: Defendants request five full trial days beginning on July 21, 2020, as the

Court’s schedule permits.

DISCLOSURE OF CLAIMS AGAINST UNNAMED PARTIES

        If Defendants claim that unnamed parties are at fault on a state-law claim (see

DeBenedetto v. CLD Consulting Engineers, Inc., 153 N.H. 793 (2006)), Defendants shall

disclose the identity of every such party and the basis of the allegation of fault no later than 30




                                                -5-
         Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 6 of 10



days before the Joinder of Additional Parties deadline and 45 days before Plaintiff’s Expert

Disclosure deadline.

       Plaintiff shall then have 30 days from the date of disclosure to amend the complaint.

AMENDMENT OF PLEADINGS

       September 1, 2019, subject to the requirements of Fed. R. Civ. P. 15.

JOINDER OF ADDITIONAL PARTIES

       September 1, 2019

THIRD-PARTY ACTIONS

       September 1, 2019

DATES OF DISCLOSURE OF MERITS EXPERTS AND MERITS EXPERTS’
WRITTEN REPORTS AND SUPPLEMENTATIONS

       Plaintiff’s Position:
       Plaintiff shall submit any expert disclosures and written reports pursuant to Fed. R. Civ.
       P. 26(a)(2) no later than November 20, 2019.

       Defendants shall submit any expert disclosures and written reports no later than
       December 20, 2019.

       Plaintiff shall submit any rebuttal expert disclosures and written reports pursuant to Fed.
       R. Civ. P. 26(a)(2) no later than January 15, 2020.

       Supplementations under Fed. R. Civ. P. 26(e) due by March 6, 2020.

       Defendants’ Position:

Defendants submit that a six-week extension from the dates proposed by Plaintiff is appropriate
to avoid certain now-known scheduling issues:

       Plaintiff shall submit any expert disclosures and written reports pursuant to Fed. R. Civ.
       P. 26(a)(2) no later than January 6, 2020.

       Defendants shall submit any expert disclosures and written reports no later than February
       7, 2020.

       Rebuttal: Plaintiff shall submit any rebuttal expert disclosures and written reports
       pursuant to Fed. R. Civ. P. 26(a)(2) no later than February 28, 2020



                                               -6-
          Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 7 of 10



        Supplementations under Fed. R. Civ. P. 26(e) due by March 6, 2020.

COMPLETION OF DISCOVERY

        Plaintiff’s Position: Fact discovery is to be completed no later than January 15, 2020.
        All discovery is to be completed no later than February 1, 2020.
        Defendants’ Position: Fact discovery is to be substantially complete by December 15,

2019. All discovery is to be completed no later than March 13, 2020.

MOTIONS FOR SUMMARY JUDGMENT

Plaintiff’s Position: 120 days prior to trial.

Defendants’ Position: 120 days prior to trial.

CHALLENGES TO EXPERT TESTIMONY

        Plaintiff’s Position: April 3, 2020

        Defendants’ Position: April 17, 2020.

                                         IV.     DISCOVERY

DISCOVERY NEEDED

        The parties anticipate requiring fact discovery concerning issues of liability and damages

relating to all claims or counterclaims that remain following motion practice.

MANDATORY DISCLOSURES (Fed. R. Civ. P. 26(a)(1))

        Disclosures made pursuant to Fed. R. Civ. P. 26(a)(1) shall be exchanged by May 30,

2019.

INTERROGATORIES

        The parties agree to a limit of 25 interrogatories per side (including all subparts), with

responses due 30 days after service unless otherwise agreed to pursuant to Fed. R. Civ. P. 29.




                                                 -7-
          Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 8 of 10



REQUESTS FOR ADMISSION

        The parties agree to a limit of 30 requests for admission per side, with responses due 30

days after service unless otherwise agreed to pursuant to Fed. R. Civ. P. 29.

DEPOSITIONS

        The parties agree to a limit of 10 depositions per side, not including experts. Each

deposition limited to a maximum of seven (7) hours of testimony time unless extended by

agreement of the parties.

ELECTRONIC INFORMATION DISCLOSURES (Fed. R. Civ. P. 26(f))

        The parties are negotiating a proposed Electronic Discovery Protocol, and will furnish a

copy to the Court as soon as possible.

STIPULATION REGARDING CLAIMS OF PRIVILEGE/PROTECTION OF TRIAL
PREPARATION MATERIALS (Fed. R. Civ. P. 26(f))

        Inadvertent disclosure of information protected by the attorney-client, work-product, or

other applicable privilege or protection shall not constitute a waiver of any claim of privilege,

and failure to assert a privilege in this litigation as to one document or communication or any

portion thereof shall not be deemed to constitute a waiver of any claim of privilege as to any

other document or communication or other portion thereof, even involving the same subject

matter. The parties will propose separately a procedure for handling such inadvertent disclosures

in their stipulated protective order.

                                        V.   OTHER ITEMS

SETTLEMENT POSSIBILITY:

        See Demand and Offer (Section II), above.

JOINT STATEMENT RE: MEDIATION: December 15, 2019.




                                               -8-
         Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 9 of 10



TRIAL ESTIMATE: Plaintiff estimates that trial will require approximately 12 days.

Defendants estimate that trial will require approximately 5 days.

WITNESSES AND EXHIBITS: Per court order.

PRELIMINARY PRETRIAL CONFERENCE: The court has scheduled this conference for

May 30, 2019.

OTHER MATTERS: Not applicable at this time.


Dated: May 22, 2019                                   Dated: May 22, 2019

/s/ Joan A. Lukey                                     /s/ Edward J. Sackman
Joan A. Lukey (N.H. Bar. ID #16246)                   Edward J. Sackman (N.H. Bar ID #19586)
CHOATE HALL & STEWART LLP                             Richard C. Gagliuso (N.H. Bar ID #874)
Two International Place                               Christina A. Ferrari (N.H. Bar ID #19836)
Boston, Massachusetts 02110                           BERNSTEIN, SHUR, SAWYER
(617) 248-4949                                                & NELSON, P.A.
joan.lukey@choate.com                                 Jefferson Mill Building
                                                      670 North Commercial Street, Suite 108
Counsel for Plaintiff Anthony Belisle                 Manchester, New Hampshire 03101
                                                      (603) 623-8700
                                                      nsackman@bernsteinshur.com
                                                      rgagliuso@bernsteinshur.com
                                                      cferrari@bernsteinshur.com

                                                      James R. Carroll (pro hac vice forthcoming)
                                                      Christopher A. Lisy (pro hac vice
                                                      forthcoming)
                                                      SKADDEN, ARPS, SLATE,
                                                              MEAGHER & FLOM LLP
                                                      500 Boylston Street
                                                      Boston, Massachusetts 02116
                                                      (617) 573-4800
                                                      james.carroll@skadden.com
                                                      christopher.lisy@skadden.com

                                                      David E. Schwartz (pro hac vice forthcoming)
                                                      SKADDEN, ARPS, SLATE
                                                             MEAGER & FLOM LLP
                                                      Four Times Square
                                                      New York, New York 10036
                                                      (212) 735-3000



                                               -9-
Case 1:19-cv-00189-LM Document 15 Filed 05/22/19 Page 10 of 10



                                     david.schwartz@skadden.com

                                     Counsel for Defendants Markel CATCo
                                     Investment Management Ltd and Markel Corp




                            - 10 -
